As we approach the close of this day, I feel the responsibility to refer from this rostrum to the statement addressed to all of us by the President of the United States, Barack Obama (see A/71/PV.8). In summarizing the past eight years of his presidency and his relationship with the United Nations, he highlighted how the international context today is riven by a deep division between the world of fear and the world of courage, between the world of resentment and the world of hope, and between anger and opportunity.
A new season is therefore beginning, one filled with opportunities and possibilities, but also with unprecedented threats and difficulties that, until a short while ago, had seemed in all likelihood to be very remote. Foremost among them is the threat of terrorism to our cities, to everyday life. Terrorism no longer strikes only conventional targets, but rather the human dimension: a theatre, a restaurant, a museum, a stadium. Also pressing are the risks connected with pandemics, which are sometimes exaggerated but very often constitute grave risks, as well as the risks connected to the environment, to which this community of women and men, together with my colleagues, was able to give a response by signing the important Paris Agreement on Climate Change this past April.
But there are also risks linked with other events that combine to make the future seem more a time of concern than of hope, from risks connected to natural disasters — one of which Italy experienced a few weeks ago in Amatrice, Cumuli and Arquata — to the great questions concerning migration and the worries that that phenomenon instils in the hearts of people, the questions it raises and the difficulties it presents. The future has therefore become more and more a place of doubt, of fear. Yet we need to choose the road of hope, the road of possibility, the road of opportunity.
The problems are not in fact theoretical problems that need to be tackled by an assembly of experts. These problems have a face: it is the face of Omran, the Syrian boy, shell-shocked, covered in blood, looking with his big eyes not so much at the photographer’s lens as at the hearts of each one of us; it is the eyes of Nadia, the Yazidi girl whom I met yesterday, who escaped from the violence of Da’esh and is today a courageous witness in a battle on behalf of human rights, of women’s rights, of freedom.
They are challenges and threats for which borders no longer exist. They are in the hearts of our cities and sometimes on the outskirts of European cities, which have often forgotten the true sense of threats inside our borders rather than outside them. Every reference to what happened between Paris and Brussels is deliberate.
I therefore wondered, in conveying the greetings of Italy, which voice from Rome I should bring to those issues. It would be nice, of course, to share with the Assembly the words of hope and also of pride that characterize the concrete acts of saving hundreds of thousands of human lives from the Mediterranean — lives otherwise condemned by desperation — by the Italian women and men wearing the uniform of the Navy or the Coast Guard.
It would be nice to bring to each member of the General Assembly the pride and the voice of the Italians who work in the fields of culture, education and research; of Italians who, together with other Europeans, are leading the European mission that in a few weeks will see for the first time a European spacecraft land on Mars, on 19 October, in exactly one month — a sign of the research that is making Europe not only a place of technocrats and bureaucrats, but also a place looking toward the future.
Yet I would like to propose a different, even provocative image. The image of Rome that I would like to propose is that of Aeneas. Aeneas is the man of the journey. Mythology is filled with examples of people who set out on journeys. Some set out on a journey to return home, like Odysseus. And some, like Aeneas, chose to journey to create a new city, a new civilization.
Aeneas sets out on a journey carrying on his shoulders his ailing father. It is a sign of a generation that is not afraid to assume its responsibilities and that believes that the experience of the elderly is still an absolute value and will go so far as to bear on its shoulders the added burden of history. Aeneas is the man who ensures for his son, Ascanius, the possibility of going on to live and to found the great history of Rome. But Aeneas is the man who, in the foundation myth, is the bearer of pietas, the sense of profound respect, halfway between the religious value and the profound sense of cultural identity that makes a community worthy of being called a community. Without pietas, without compassion for others, there is no room for community. And this is why, to my mind, it is essential that we tackle the challenge launched this morning from this rostrum by Barack Obama with the great value of pietas and the building of communities to which the myth of Aeneas refers.
This is how Italy will tackle the challenges of 2017: by participating in the Security Council, a responsibility that it will share with the Netherlands. It will participate in the Council, which will see a new Secretary-General, with the assumption of responsibility and the conviction that the Sustainable Development Goals, the challenges associated with environmental and technological sustainability and the building of an ever-stronger community will reflect the values that have made our history great. In 2017 Italy will participate in the life of the international community by hosting, on 25 March, the States members of the European Union for the sixtieth anniversary of the signing of the European Treaty, with the goal of making of Europe not merely an evocation of history but rather a new chapter in a book to be written with increased ideals, dreams, horizons and vision, not with a tiring and repetitive day-by-day listing of bureaucratic rules and decisions.
Italy will lead the work of the Group of Seven (G- 7), which will meet at a splendid site in Sicily — that land of great culture and great values — by the Greek theatre in Taormina, facing Mount Etna with the Mediterranean Sea before it bathing the shores of that extraordinary region. The agenda will focus on the actions that we have been discussing today: increasing our contributions to development cooperation and investments in education. For we must not forget that, if the terrorist problem has its origins in theatres of war, there is also a terrorist problem originating in the abandoned outskirts of our cities, and the only weapon that can counter such terrorism is an enormous investment in education and human capital.
We are very proud that the Italian Government has adopted a law, with the support of representatives of Parliament, that stipulates that for every euro invested in security, policing, cybertechnology and cybersecurity, one euro must be invested in culture, education, recreation, preschool education, theatres and other venues that nurture the spirit and the soul, because that is another way to fight the crisis of our era.
We will ensure that the meeting of the G-7 serves as an important occasion to reflect on the values of identity and culture, as well as the challenge of food in the double sense of the fight against poverty and starvation, on the one hand, and the value of food security and health awareness, on the other. At the same time, we are convinced that the challenge facing the Security Council, the challenge facing Europe and the challenge facing the G-7 share the same root, based on the same blueprint.
It is our duty as Italians to bring our voice and our contribution to the United Nations in seeking and identifying ancient values with a new inflection. Today, the pietas of Aeneas has become an opportunity to build a new world based on hope and not on resentment, hatred or anger. Our people, our men and women, continue to work to serve the ideals of peace. They include our women and men in diplomacy and politics, and the women and men who serve our country by wearing a uniform in Afghanistan and in Somalia, by protecting the Mosul Dam in an area fundamental to the future of our planet, and by serving in the Balkans as well, in particular in Serbia. They are security professionals with additional features, namely, the priority they place on humanity.
The women and men who make us proud to be a part of the Italian heritage know that we have not originated from nothing, but rather from the tradition to which I have referred, one that finds its highest expression represented by the Mediterranean Sea. The Mediterranean is the sea that the Romans called Mare Nostrum — our sea. It is the sea where today hundreds and thousands of people seek refuge as they flee from war, from hunger and from poverty. The responsibility for that part of the world has become our ever-growing burden.
In comparison, while we can say that progress has been made in Libya since last year, too little has been accomplished by the international community, particularly Europe, in transforming the Mediterranean Sea into a place where we meet the challenge of dignity. If we do not prioritize the values of humanity and pietas in that geographic area, in that corner of the world, we will have betrayed our tradition. That is why Italy accepts the challenge launched today by the President of the United States to the General Assembly by stating that we will always be on the side of democracy, freedom, values and ideals, with the determination that flows from those who have a great dream and a great vision, but also at the same time the deep desire to make politics into a noble and concrete activity, by intervening without leaving the responsibility for follow-up to others and by fully embracing the deeper meaning of the challenge that we, for our part, call humanity.
